Exhibit 99.1 ZYNGA ANNOUNCES FOURTH QUARTER 2 Delivered Results Above Guidance Range With $190.5M in Revenue and $201.5M in Bookings Generated Operating Cash Flow of $60M in 2016 SAN FRANCISCO – February 9, 2017 – Zynga Inc. (NASDAQ: ZNGA), a leading social game developer, today announced financial results for the fourth quarter and full year ended December31, 2016. In addition to today’s press release, a copy of our Q4 2016 Quarterly Earnings Letter, which outlines our Q4 and full year 2016 financial results and business outlook, is available on our website at http://investor.zynga.com. Zynga management will host a live Q&A session at 2:00 p.m. Pacific Time (5:00 p.m. Eastern Time) today to discuss Zynga’s Q4 and full year 2016 performance. “We had a strong Q4 and made significant progress this year in our turnaround and we’re encouraged by the fundamentals of our business as we head into 2017. We’re pleased with the performance of our live services and the quality of our new releases as we improved profitability and continued to sharpen our operating model,” said Frank Gibeau, CEO of Zynga. “We rallied around our company mission to connect the world through games and create the highest quality social experiences for our players. Our renewed commitment to our live operations is paying off with Zynga Poker and Words With Friends delivering outstanding revenue and bookings. We improved our quality and predictability, launching all games in our 2016 slate including two new NaturalMotion titles – CSR2 and Dawn of Titans – which we expect to be long term mobile franchises for us.” “In Q4 we delivered another strong quarter with GAAP revenues of $190.5 million, above the high end of our guidance range, up 3% year-over-year and GAAP Net Loss was $35.4 million, below our guidance range but an improvement of 31% year-over-year. Our topline performance was driven by better than expected mobile bookings from Zynga Poker and CSR2 offset by correspondingly higher revenue deferrals. GAAP operating expenses were $162.4 million, down 8.5% year-over-year. Non-GAAP operating expenses were $126.3 million, down 3.1% year-over-year and in line with our expectations resulting in higher operating leverage in the quarter. Our Adjusted EBITDA, which includes the change in deferred revenue, was $10.6 million, $1.4 million below our guidance range, due to the negative impact of higher revenue deferrals. Overall, our strong business performance delivered operating cash flow of $27.7 million, up $24.3 million year-over-year,” said Ger Griffin, CFO of Zynga. Fourth Quarter 2016 Financial Highlights • GAAP Revenue of $190.5 million; above the high end of the guidance range, up 3% year-over-year and up 4% sequentially • GAAP Operating Expenses of $162.4 million, down 9% year-over-year and down 2% sequentially • GAAP Net Loss of $35.4 million, below our guidance range but an improvement of $15.8 million or 31% year-over-year, and $6.3 million or 15% sequentially • Deferred revenue increased by $11.0 million; $6 million above our guidance • Bookings of $201.5 million; above the high end of the guidance range, up 11% year-over-year and up 2% sequentially • Non-GAAP operating expenses of $126.3 million were in line with our expectations; down 3% year-over-year and flat sequentially, driven by lower sales and marketing spend • Adjusted EBITDA, which includes the impact of changes in deferred revenue, of $10.6 million; below our guidance range primarily due to the platform fees associated with the higher revenue deferrals • Operating cash flow of $27.7 million, up $24.3 million year-over-year and up $6.7 million sequentially 2016 Annual Financial Highlights • GAAP Revenue of $741.4 million, down $23.3 million or 3% year-over-year • GAAP Net Loss of $108.2 million, an improvement of $13.3 million or 11% year-over-year • Deferred revenues increased $13.1 million compared to a release of $64.8 million in 2015 representing a $77.9 million swing year-over-year • Bookings of $754.5 million, up $54.6 million or 8% year-over-year 1 • Adjusted EBITDA, which includes the impact of changes in deferred revenue, was $48.8 million, down $33.0 million or 40% year-over-year with strong operational performance in 2016 more than offset by the swing in deferred revenue year-over-year • Operating cash flow of $60.0 million, a $104.5 million increase compared to 2015 and our best performance since 2012 Mobile Highlights • Mobile revenue of $154.7 million or 81% of overall revenue; up 20% year-over-year and up 6% sequentially • Mobile bookings of $167.1 million or 83% of overall bookings; up 25% year-over-year and up 3% sequentially • Average Mobile Daily Active Users (mobile DAUs) of 16 million; up 5% year-over-year and flat sequentially • Apple and Google continue to be our two largest platform partners for online game bookings Three Months Ended Twelve Months Ended (in thousands, except per share data) December31, 2016 September30, 2016 December31, 2015 December31, 2016 December31, 2015 GAAP Results Revenue $ Net income (loss) $ ) $ ) $ ) $ ) $ ) Diluted net income (loss) per share $ ) $ ) $ ) $ ) $ ) Non-GAAP Results Bookings $ Adjusted EBITDA(1) $ In compliance with SEC Compliance and Disclosure Interpretations released May 17, 2016, Zynga's methodology for computing Adjusted EBITDA includes the change in deferred revenue.This methodology has been applied also for prior periods reported in this release previously reported without inclusion of deferred revenue.
